Citation Nr: 9920551	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  97-13 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected anxiety disorder, currently rated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1943 through 
March 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a 
January 1997 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  
That rating decision confirmed and continued a 50 percent 
disability rating for the appellant's service-connected 
anxiety disorder.

In March 1999, a hearing was held before Bettina S. Callaway, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991).


REMAND

The appellant contends, in essence, that his service-
connected anxiety disorder warrants assignment of a 
disability rating in excess of the currently assigned 50 
percent.  

The veteran's claim for an increased disability rating for 
his service-connected anxiety disorder is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a)(West 1991).  That 
is, he has presented a claim that is plausible.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  Although the veteran's claim for an increased 
disability rating in this case is shown to be well grounded, 
the duty to assist him in its development has not yet been 
fulfilled.  

The veteran filed his claim for an increased disability 
rating for his service-connected anxiety disorder in 
September 1995.  On November 7, 1996, new VA regulations 
became effective which established a new schedule for rating 
mental disorders.  See Notice, 61 Fed.Reg. 52695 (1996).  
Anxiety disorders are mental disorders which are rated under 
these regulations.  See 38 C.F.R. § 4.132, Diagnostic Code 
9400 (1996), amended by 38 C.F.R. § 4.130, Diagnostic Code 
9400 (1998);

When a regulation changes during the pendency of a claim for 
VA benefits and the regulation substantively affects the 
claim, the claimant is entitled to resolution of his claim 
under the version of the regulation that is most advantageous 
to him. Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
developing the veteran's claim herein, the RO has properly 
considered the regulations as they existed both prior to and 
after November 7, 1996.  

After a thorough review of the veteran's claims file, the 
Board concludes that there is insufficient information and 
detail from which to ascertain the current nature and extent 
of the veteran's service-connected anxiety disorder.  The 
veteran's most recent VA examination for mental disorders was 
conducted in December 1996.  Although the report of this 
examination appears to be thorough and complete, a review of 
the evidence of record indicates that the severity of the 
veteran's service-connected anxiety disorder may have 
increased.  At the hearing before the Board, the veteran 
testified that the severity of his anxiety disorder is 
increasing.  Specifically, he alleged that he is experiencing 
panic attacks, depression and trouble sleeping.  The 
veteran's spouse also testified that the veteran's condition 
has increased in severity over time.  A medical treatment 
report, dated September 1997, noted the veteran's complaints 
of depression, anxiety and trouble sleeping.  He was also 
noted to be experiencing both auditory and visual 
hallucinations.  The veteran was prescribed Risperdal, an 
antipsychotic medication, and Ativan.  Under these 
circumstances, the Board believes an additional VA 
psychiatric examination and a social and industrial survey 
should be conducted prior to a final determination on this 
issue.  In addition, the veteran should be asked to provide 
information concerning any treatment he has received for his 
service-connected anxiety disorder during the pendency of 
this appeal. Pollard v. Brown, 6 Vet. App. 11 (1993) (the 
duty to assist is not a one-way street).

The United States Court of Appeals for Veteran's Claims 
(Court) has held that when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Halstead v. 
Derwinski, 3 Vet. App. 213 (1992).

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

1. The RO should request that the veteran 
provide the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his service-connected 
anxiety disorder during the pendency of 
this appeal.  After obtaining any 
necessary authorizations, the RO should 
attempt to obtain copies of those 
treatment records identified by the 
veteran which have not been previously 
secured.

2.  The veteran should be afforded a VA 
social and industrial survey to assess 
the veteran's employment history and day-
to-day functioning.  A written copy of 
the report should be inserted into the 
claims folder.

3.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the nature and extent of his service-
connected anxiety disorder.  The report of 
examination should include a detailed 
account of all manifestations of 
psychiatric pathology found to be present.  
If there are different psychiatric 
disorders, the examining psychiatrist 
should reconcile the diagnoses and should 
specify which symptoms are associated with 
and are part of, or caused by, the 
service-connected anxiety disorder.  The 
examiner should indicate whether or not 
there is symptomatology which cannot be 
disassociated one disorder from the other.  
The need for antipsychotic medication 
prescribed for the veteran should be 
examined in the context of the veteran's 
claim that his service-connected anxiety 
disorder has worsened.  The examiner 
should further describe how the symptoms 
of the service-connected anxiety disorder 
affect the veteran's social and industrial 
capacity.  All necessary special studies 
or tests including psychological testing, 
if indicated, are to be accomplished.  The 
examiner should assign a numerical code 
under the Global Assessment of Functioning 
Scale (GAF).  It is imperative that the 
physician include a definition of the 
numerical code assigned.  Thurber v. 
Brown, 5 Vet. App. 119 (1993).  The 
diagnosis should be in accordance with the 
American Psychiatric Association: DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4TH 
ed. 1994).  The entire claims folder and a 
copy of this remand must be made available 
to and reviewed by the examining 
psychiatrist prior to the examination.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."). Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

5.  The RO should readjudicate the 
veteran's claim for an increased 
disability rating, in excess of 50 
percent, for his service-connected 
anxiety disorder under both the old and 
the current VA regulations for rating 
mental disorders, determine which set of 
regulations is more favorable to the 
veteran, and apply the one more favorable 
to the case.  61 Fed.Reg. 52695 (1996); 
38 C.F.R. § 4.132, Diagnostic Code 9400 
(1996), amended by 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (1998); VAOPGCPREC 
11-97 at 1; Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
his claims, both the veteran and his representative should be 
furnished a Supplemental Statement of the Case covering all 
the pertinent evidence, law and regulatory criteria, 
including the applicable rating regulations in effect prior 
to and after November 7, 1996.  They should be afforded a 
reasonable period of time in which to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
assist the veteran and to obtain clarifying information.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










